Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the year ended December 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) Commission File Number 001-09120 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED THRIFT AND TAX-DEFERRED SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED 80 PARK PLAZA NEWARK, NEW JERSEY 07102 MAILING ADDRESS: P.O. Box 1171 NEWARK, NEW JERSEY 07101-1171 PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED THRIFT AND TAX-DEFERRED SAVINGS PLAN TABLE OF CONTENTS Page(s) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits as of December 31, 2006 and 2005 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2006 3 NOTES TO FINANCIAL STATEMENTS As of December 31, 2006 and 2005 and for the Year Ended December 31, 2006 4-10 SUPPLEMENTAL SCHEDULE Schedule H, Part IV Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2006 11 SIGNATURE 12 EXHIBIT INDEX 13 All other schedules required by Section 2520.103.10 of the Department of Labors rules and regulations for reporting and disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustee and Participants of Public Service Enterprise Group Incorporated Thrift and Tax-Deferred Savings Plan: We have audited the accompanying statements of net assets available for benefits of Public Service Enterprise Group Incorporated Thrift and Tax-Deferred Savings Plan (the Plan) as of December 31, 2006 and 2005 and the related statement of changes in net assets available for benefits for the year ended December 31, 2006. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plans internal control over financial reporting.
